Title: Thomas Jefferson to Benjamin Harrison, 17 January 1818
From: Jefferson, Thomas
To: Harrison, Benjamin


                    
                        Dear Sir
                        Monticello
Jan. 17. 18.
                    
                    Your favor of Dec. 14. came to hand last night only, and that of July 11. was the only previous one I had recieved so that if an intermediate one was written, your conjecture is just that it had never come to my hands. mr Gwathney delivered the folio MS. safe, accompanied by a written Memo from mr C. B. Page addressed to him, & only noting that it was to be delivered to me. the pocket MS. which you had been so kind as to place at my discretion, I had sent to the Historical  committee of the Philosophical society, who propose to publish it; but I had not considered myself as having any right to dispose of the folio volume. indeed I think there are matters in it so peculiarly interesting to the state that they ought not to go out of it. in both of the pocket MS. there are leaves torn out & lost; I had therefore offered to the Historical society to supply these by corresponding extracts from the folio, which they wish to have done. as this appears consistent with the permission of mr George Harrison to take extracts from it, as soon as the Committee notify to me the passages necessary to compleat their copies, I will extract them, and then return the original safely to mr Nicholas, or mr Page or yourself with many thanks for the loan of it, & particularly to yourself to whom I am so particularly indebted for it. with these p be pleased to accept the assurance of my great respect & esteem
                    Th: Jefferson
                 